Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 1 of 57




                                EXHIBIT 3
                                                         Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 2 of 57
e/doc:Property: Marylyn:Strome:003478748:044-9643
                                           :




                                                                               AAA Fire & Casualty Insurance Company                                 Homeowners Policy Declarations
                                                                               P.O. Box 24524 Oakland, CA 94623-1524                                 Edoc_Dec
                                                                               For claims or customer service call:                                       POLICY NUMBER: HO3 - 003478748
                                                                               (800) 207-3618                                                                       TIER: Q1
                                                                                                                                                     RENEWAL DECLARATION


                                                    LOCATION OF INSURED PROPERTY                                                      AGENCY NAME AND ADDRESS
                                                       4626 S OXFORD AVE                                                              AAA OKLAHOMA/9643/DARNELL          044-9643
                                                       TULSA OK 74135                                                                 8013 S. SHERIDAN RD.
                                                                                                                                      TULSA OK 74133         (918) 748-1267
                                                    NAMED INSURED AND MAILING ADDRESS
                                                                                                                                                            POLICY PERIOD
                                                                                                                                        FROM:                TO:          TIME:
                                                               MARYLYN STROME                                                              07/31/16               07/31/17           12:01 A.M.
                                                               4626 S OXFORD AVE                                                       This policy will continue for successive policy terms as long as the premiums
                                                               TULSA OK 74135-6829                                                     required are paid, subject to the rate, rules and forms then in effect.
                                                    DESCRIPTION OF PROPERTY                                                            PREMIUM TO BE PAID BY               INSURED
                                                    YR BUILT       YR ROOF BUILT               CONSTRUCTION TYPE                    PROT CLASS                ROOF TYPE               OCCUPANCY        USAGE      # OF RES

                                                     1965              2006              MASONRY, BRICK, OR STONE                       03           ASPHALT/FIBERGLASS                OWNER        PRIMARY          2

                                                    COVERAGES AND LIMITS OF LIABILITY
                                                    Insurance is provided only with respect to the following coverages for which a specific limit of liability is shown. Subject to all conditions of this policy.
                                                                                              SECTION I                                                                             SECTION II
                                                               A                         B                       C                        D                               E                                F
                                                                                      OTHER                PERSONAL                                          PERSONAL LIABILITY                MEDICAL PAYMENTS TO
                                                        DWELLING                                                                   LOSS OF USE
                                                                                   STRUCTURES              PROPERTY                                          EACH OCCURRENCE                         OTHERS
                                                         273,870 *                   27,387                   191,709                   82,161                        300,000                           1,000
                                                    * Your Section I coverage limits may have been changed to reflect changes in construction costs & other matters affecting replacement costs.
                                             Deductible - Section I                            (In case of loss under Section I, we cover only that part of the loss over the deductible(s))
                                             ALL PERILS $ 1000                                 Wind/Hail $       1000
                                                    FORMS AND ENDORSEMENTS
                                                    NUMBER/
                                                                              FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUANCE                                                               PREMIUM
                                                    EDITION DATE
                                                     HO 04 20 10 00           SPECIFIED ADDTL INS - COVG A (150% EXTND REPL COST)                                                                                   96.00
                                                      HO 04 90 10 00          PERS PROP REPLACEMENT COST COV                                                                                                       151.00
                                                     HW 04 95 12 09           WATER BACK UP & SUMP OVERFLOW - LIMIT: 5000 - DEDUCTIBLE: 1000                                                                        45.00
                                                      AAAEXX 07 14            NAME CHANGE ENDORSEMENT                                                                                                               INCL.
                                                      HO 00 03 10 00          HO3 SPECIAL FORM (10/06)                                                                                                              INCL.
                                                      HO 04 16 10 00          PREMISES ALARM OR FIRE PROTECT                                                                                                        INCL.
                                                      HO 04 96 10 00          NO LIABILITY FOR HOME DAYCARE                                                                                                         INCL.
                                                     HW A3 00 12 09           HO-3 AMENDATORY ENDORSEMENT                                                                                                           INCL.
                                                     HW 01 35 04 07           SPECIAL PROVISIONS - OK                                                                                                               INCL.
                                                     HW 09 15 03 08           VICIOUS DOG LIABILITY EXCL                                                                                                            INCL.
                                                                              Continued on next page...

                                            ADDITIONAL EXPOSURES                                                                                                                BASIC POLICY PREMIUM
                                                     SWIMMING POOL            SPA/HOT TUB       TRAMPOLINE         WOOD STOVE         # OF LIVESTOCK         # DOGS             ENDORSEMENT PREMIUM
                                                               N                     N                N                  N                    0                 1               TOTAL POLICY PREMIUM


                                                    DISCOUNTS
                                                      AAA MEMBERSHIP, COMPANION POLICY, PROTECTIVE DEVICE(S).




                                                                                                                                                                                        Countersignature
                                                    This Declaration is part of your policy. It supersedes and controls anything to the contrary.
                                                    It is otherwise subject to all other terms of the policy.
                                                                                                                                                                                            Authorized Representative
                                                    HW 02 OK 04 07            Policy Number: HO3 - 003478748                   Named Insured: MARYLYN STROME                                               Page 1 of 2

                                                                                                                                                                                                         INSURED COPY
                                                         Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 3 of 57
e/doc:Property: Marylyn:Strome:003478748:044-9643
                                           :




                                                                               AAA Fire & Casualty Insurance Company                                 Homeowners Policy Declarations
                                                                               P.O. Box 24524 Oakland, CA 94623-1524
                                                                               For claims or customer service call:                                       POLICY NUMBER: HO3 - 003478748
                                                                               (800) 207-3618                                                                       TIER: Q1
                                                                                                                                                     RENEWAL DECLARATION


                                                    LOCATION OF INSURED PROPERTY                                                      AGENCY NAME AND ADDRESS
                                                       4626 S OXFORD AVE                                                              AAA OKLAHOMA/9643/DARNELL          044-9643
                                                       TULSA OK 74135                                                                 8013 S. SHERIDAN RD.
                                                                                                                                      TULSA OK 74133         (918) 748-1267


                                                    NAMED INSURED AND MAILING ADDRESS                                                                       POLICY PERIOD
                                                       MARYLYN STROME                                                                   FROM:                TO:          TIME:
                                                       4626 S OXFORD AVE                                                                   07/31/16               07/31/17           12:01 A.M.
                                                       TULSA OK 74135-6829                                                             This policy will continue for successive policy terms as long as the premiums
                                                                                                                                       required are paid, subject to the rate, rules and forms then in effect.
                                                    DESCRIPTION OF PROPERTY                                                            PREMIUM TO BE PAID BY               INSURED
                                                    YR BUILT       YR ROOF BUILT               CONSTRUCTION TYPE                    PROT CLASS                ROOF TYPE               OCCUPANCY        USAGE      # OF RES

                                                     1965              2006              MASONRY, BRICK, OR STONE                       03           ASPHALT/FIBERGLASS                OWNER        PRIMARY          2

                                                    COVERAGES AND LIMITS OF LIABILITY
                                                    Insurance is provided only with respect to the following coverages for which a specific limit of liability is shown. Subject to all conditions of this policy.
                                                                                              SECTION I                                                                             SECTION II
                                                               A                         B                       C                        D                               E                                F
                                                                                      OTHER                PERSONAL                                          PERSONAL LIABILITY                MEDICAL PAYMENTS TO
                                                        DWELLING                                                                   LOSS OF USE
                                                                                   STRUCTURES              PROPERTY                                          EACH OCCURRENCE                         OTHERS
                                                         273,870 *                   27,387                   191,709                   82,161                        300,000                           1,000
                                                    * Your Section I coverage limits may have been changed to reflect changes in construction costs & other matters affecting replacement costs.
                                             Deductible - Section I                            (In case of loss under Section I, we cover only that part of the loss over the deductible(s))
                                             ALL PERILS $ 1000                                 Wind/Hail $       1000
                                                    FORMS AND ENDORSEMENTS
                                            NUMBER/                           FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUANCE                                                               PREMIUM
                                            EDITION DATE
                                              HW 24 82 05 06                  PERSONAL INJURY                                                                                                                       INCL.




                                            ADDITIONAL EXPOSURES                                                                                                               BASIC POLICY PREMIUM $             1,347.00
                                                     SWIMMING POOL            SPA/HOT TUB       TRAMPOLINE         WOOD STOVE         # OF LIVESTOCK         # DOGS           ENDORSEMENT PREMIUM $                292.00
                                                               N                     N                N                  N                    0                 1              TOTAL POLICY PREMIUM $             1,639.00


                                                    DISCOUNTS
                                                      AAA MEMBERSHIP, COMPANION POLICY, PROTECTIVE DEVICE(S).




                                                                                                                                                                                        Countersignature
                                                    This Declaration is part of your policy. It supersedes and controls anything to the contrary.
                                                    It is otherwise subject to all other terms of the policy.
                                                                                                                                                                                            Authorized Representative
                                                    HW 02 OK 04 07            Policy Number: HO3 - 003478748                   Named Insured: MARYLYN STROME                                               Page 2 of 2

                                                                                                                                                                                                         INSURED COPY
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 4 of 57




                               Homeowners Policy
                               Special Form




                                          HO 00 03 10 00 (Ed. 10/2006)
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 5 of 57




                                             CONTENTS


                       AGREEMENT                                                2


                       DEFINITIONS                                              2


                       DEDUCTIBLE                                               2


                       SECTION I – PROPERTY COVERAGES                           6
                           Coverage A – Dwelling                                6
                           Coverage B – Other Structures                        6
                           Coverage C – Personal Property                       7
                           Coverage D – Loss of Use                            10
                           Additional Coverages                                11


                       SECTION I – PERILS INSURED AGAINST                      19
                           Coverage A and Coverage B                           19
                           Coverage C – Personal Property                      23


                       SECTION I – EXCLUSIONS                                  26


                       SECTION I – CONDITIONS                                  29


                       SECTION II – LIABILITY COVERAGES                        36


                       SECTION II – EXCLUSIONS                                 37


                       SECTION II – ADDITIONAL COVERAGES                       45


                       SECTION II – CONDITIONS                                 47


                       SECTIONS I AND II – CONDITIONS                          49


                             Copyright, Insurance Services Ofﬁce, Inc., 1999




                                                   1
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 6 of 57




                       AGREEMENT
                       We will provide the insurance described in this policy in
                       return for the premium and compliance with all applicable
                       provisions of this policy.


                       DEFINITIONS
                       A. In this policy, “you” and “your” refer to the “named
                          insured” shown in the Declarations and the spouse if
                          a resident of the same household. “We”, “us” and “our”
                          refer to the Company providing this insurance.
                       B. In addition, certain words and phrases are deﬁned as
                          follows:
                           1.     “Aircraft Liability”, “Hovercraft Liability”, “Motor
                                Vehicle Liability” and “Watercraft Liability”, subject
                                to the provisions in b. below, mean the following:
                                a. Liability for “bodily injury” or “property damage”
                                   arising out of the:
                                   (1) Ownership of such vehicle or craft by an
                                       “insured”;
                                   (2) Maintenance, occupancy, operation, use,
                                       loading or unloading of such vehicle or craft
                                       by any person;
                                   (3) Entrustment of such vehicle or craft by an
                                       “insured” to any person;
                                   (4) Failure to supervise or negligent supervision
                                       of any person involving such vehicle or craft
                                       by an “insured”; or
                                   (5) Vicarious liability, whether or not imposed
                                       by law, for the actions of a child or minor
                                       involving such vehicle or craft.
                                b. For the purpose of this deﬁnition:
                                   (1) Aircraft means any contrivance used or
                                       designed for ﬂight except model or hobby
                                       aircraft not used or designed to carry people
                                       or cargo;
                                   (2) Hovercraft means a self-propelled motorized
                                       ground effect vehicle and includes, but
                                       is not limited to, ﬂarecraft and air cushion
                                       vehicles;
                                   (3) Watercraft means a craft principally
                                       designed to be propelled on or in water by
                                       wind, engine power or electric motor; and

                                                      2
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 7 of 57




                                (4) Motor vehicle means a “motor vehicle” as
                                    deﬁned in 7. below.
                          2. “Bodily injury” means bodily harm, sickness or
                             disease, including required care, loss of services
                             and death that results.
                          3. “Business” means:
                             a. A trade, profession or occupation engaged in on
                                a full-time, part-time or occasional basis; or
                             b. Any other activity engaged in for money or other
                                compensation, except the following:
                                (1) One or more activities, not described
                                    in (2) through (4) below, for which no
                                    “insured” receives more than $2,000 in total
                                    compensation for the 12 months before the
                                    beginning of the policy period;
                                (2) Volunteer activities for which no money is
                                    received other than payment for expenses
                                    incurred to perform the activity;
                                (3) Providing home day care services for which
                                    no compensation is received, other than the
                                    mutual exchange of such services; or
                                (4) The rendering of home day care services to
                                    a relative of an “insured”.
                          4. “Employee” means an employee of an “insured”,
                             or an employee leased to an “insured” by a labor
                             leasing ﬁrm under an agreement between an
                             “insured” and the labor leasing ﬁrm, whose duties
                             are other than those performed by a “residence
                             employee”.
                          5. “Insured” means:
                             a. You and residents of your household who are:
                                (1) Your relatives; or
                                (2) Other persons under the age of 21 and in
                                    the care of any person named above;
                             b. A student enrolled in school full time, as deﬁned
                                by the school, who was a resident of your
                                household before moving out to attend school,
                                provided the student is under the age of:
                                (1) 24 and your relative; or
                                (2) 21 and in your care or the care of a person
                                    described in a.(1) above; or


                                                  3
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 8 of 57




                             c. Under Section II:
                                (1)      With respect to animals or watercraft
                                      to which this policy applies, any person or
                                      organization legally responsible for these
                                      animals or watercraft which are owned
                                      by you or any person included in a. or b.
                                      above. “Insured” does not mean a person
                                      or organization using or having custody of
                                      these animals or watercraft in the course
                                      of any “business” or without consent of the
                                      owner; or
                                (2) With respect to a “motor vehicle” to which
                                    this policy applies:
                                      (a) Persons while engaged in your employ
                                          or that of any person included in a. or b.
                                          above; or
                                      (b) Other persons using the vehicle on an
                                          “insured location” with your consent.
                             Under both Sections I and II, when the word an
                             immediately precedes the word “insured”, the
                             words an “insured” together mean one or more
                             “insureds”.
                          6. “Insured location” means:
                             a. The “residence premises”;
                             b. The part of other premises, other structures and
                                grounds used by you as a residence; and
                                (1) Which is shown in the Declarations; or
                                (2) Which is acquired by you during the policy
                                    period for your use as a residence;
                             c. Any premises used by you in connection with a
                                premises described in a. and b. above;
                             d. Any part of a premises:
                                (1) Not owned by an “insured”; and
                                (2) Where an “insured” is temporarily residing;
                             e. Vacant land, other than farm land, owned by or
                                rented to an “insured”;
                              f. Land owned by or rented to an “insured” on
                                 which a one, two, three or four family dwelling is
                                 being built as a residence for an “insured”;




                                                    4
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 9 of 57




                               g. Individual or family cemetery plots or burial
                                  vaults of an “insured”; or
                               h. Any part of a premises occasionally rented to an
                                  “insured” for other than “business” use.
                          7.    “Motor vehicle” means:
                               a. A self-propelled land or amphibious vehicle; or
                               b. Any trailer or semitrailer which is being carried
                                  on, towed by or hitched for towing by a vehicle
                                  described in a. above.
                          8. “Occurrence” means an accident, including
                             continuous or repeated exposure to substantially
                             the same general harmful conditions, which results,
                             during the policy period, in:
                               a. “Bodily injury”; or
                               b. “Property damage”.
                          9. “Property damage” means physical injury to,
                             destruction of, or loss of use of tangible property.
                         10. “Residence employee” means:
                               a. An employee of an “insured”, or an employee
                                  leased to an “insured” by a labor leasing ﬁrm,
                                  under an agreement between an “insured” and
                                  the labor leasing ﬁrm, whose duties are related
                                  to the maintenance or use of the “residence
                                  premises”, including household or domestic
                                  services; or
                               b.          One who performs similar duties
                                    elsewhere not related to the “business” of an
                                    “insured”.
                               A “residence employee” does not include a
                               temporary employee who is furnished to an “insured”
                               to substitute for a permanent “residence employee”
                               on leave or to meet seasonal or short-term workload
                               conditions.
                         11. “Residence premises” means:
                               a. The one family dwelling where you reside;
                               b. The two, three or four family dwelling where you
                                  reside in at least one of the family units; or
                               c. That part of any other building where you
                                  reside;
                               and which is shown as the “residence premises” in
                               the Declarations.


                                                        5
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 10 of 57




                                “Residence premises” also includes other structures
                                and grounds at that location.


                        DEDUCTIBLE
                        Unless otherwise noted in this policy, the following deductible
                        provision applies:
                        Subject to the policy limits that apply, we will pay only that
                        part of the total of all loss payable under Section I that
                        exceeds the deductible amount shown in the Declarations.


                        SECTION I – PROPERTY COVERAGES
                        A. Coverage A – Dwelling
                            1. We cover:
                                a. The dwelling on the “residence premises”
                                   shown in the Declarations, including structures
                                   attached to the dwelling; and
                                b. Materials and supplies located on or next to the
                                   “residence premises” used to construct, alter
                                   or repair the dwelling or other structures on the
                                   “residence premises”.
                            2. We do not cover land, including land on which the
                               dwelling is located.
                        B. Coverage B – Other Structures
                            1. We cover other structures on the “residence
                               premises” set apart from the dwelling by clear space.
                               This includes structures connected to the dwelling
                               by only a fence, utility line, or similar connection.
                            2. We do not cover:
                                a. Land, including land on which the other
                                   structures are located;
                                b. Other structures rented or held for rental to any
                                   person not a tenant of the dwelling, unless used
                                   solely as a private garage;
                                c. Other structures from which any “business” is
                                   conducted; or
                                d. Other structures used to store “business”
                                   property. However we do cover a structure that
                                   contains “business” property solely




                                                      6
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 11 of 57




                                  owned by an “insured” or a tenant of the dwelling
                                  provided that “business” property does not
                                  include gaseous or liquid fuel, other than fuel in
                                  a permanently installed fuel tank of a vehicle or
                                  craft parked or stored in the structure.
                           3. The limit of liability for this coverage will not be
                              more than 10% of the limit of liability that applies to
                              Coverage A. Use of this coverage does not reduce
                              the Coverage A limit of liability.
                        C. Coverage C – Personal Property
                           1. Covered Property
                              We cover personal property owned or used by an
                              “insured” while it is anywhere in the world. After a
                              loss and at your request, we will cover personal
                              property owned by:
                              a. Others while the property is on the part of the
                                 “residence premises” occupied by an “insured”;
                                 or
                              b. A guest or a “residence employee”, while the
                                 property is in any residence occupied by an
                                 “insured”.
                           2. Limit For Property At Other Residences
                              Our limit of liability for personal property usually
                              located at an “insured’s” residence, other than the
                              “residence premises”, is 10% of the limit of liability
                              for Coverage C, or $1,000, whichever is greater.
                              However, this limitation does not apply to personal
                              property:
                              a. Moved from the “residence premises” because
                                 it is being repaired, renovated or rebuilt and is
                                 not ﬁt to live in or store property in; or
                              b. In a newly acquired principal residence for
                                 30 days from the time you begin to move the
                                 property there.
                           3. Special Limits Of Liability
                                The special limit for each category shown below
                              is the total limit for each loss for all property in that
                              category. These special limits do not increase the
                              Coverage C limit of liability.




                                                     7
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 12 of 57




                             a. $200 on money, bank notes, bullion, gold other
                                than goldware, silver other than silverware,
                                platinum other than platinumware, coins,
                                medals, scrip, stored value cards and smart
                                cards.
                             b. $1,500 on securities, accounts, deeds,
                                evidences of debt, letters of credit, notes other
                                than bank notes, manuscripts, personal records,
                                passports, tickets and stamps. This dollar limit
                                applies to these categories regardless of the
                                medium (such as paper or computer software)
                                on which the material exists.
                                This limit includes the cost to research, replace
                                or restore the information from the lost or
                                damaged material.
                             c. $1,500 on watercraft of all types, including their
                                trailers, furnishings, equipment and outboard
                                engines or motors.
                             d. $1,500 on trailers or semitrailers not used with
                                watercraft of all types.
                             e. $1,500 for loss by theft of jewelry, watches, furs,
                                precious and semiprecious stones.
                             f. $2,500 for loss by theft of ﬁrearms and related
                                equipment.
                             g. $2,500 for loss by theft of silverware, silver-
                                plated ware, goldware, gold-plated ware,
                                platinumware, platinum-plated ware and
                                pewterware. This includes ﬂatware, hollowware,
                                tea sets, trays and trophies made of or including
                                silver, gold or pewter.
                             h. $2,500 on property, on the “residence premises”,
                                used primarily for “business” purposes.
                             i. $500 on property, away from the “residence
                                premises”, used primarily for “business”
                                purposes. However, this limit does not apply to
                                loss to electronic apparatus and other property
                                described in Categories j. and k. below.
                             j. $1500 on electronic apparatus and accessories
                                while in or upon a “motor vehicle”, but only if the
                                apparatus is equipped




                                                   8
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 13 of 57




                                  to be operated by power from the “motor
                                  vehicle’s” electrical system while still capable of
                                  being operated by other power sources.
                                  Accessories include antennas, tapes, wires,
                                  records, discs or other media that can be used
                                  with any apparatus described in this Category
                                  j.
                             k.           $1,500 on electronic apparatus and
                                  accessories used primarily for “business” while
                                  away from the “residence premises” and not in
                                  or upon a “motor vehicle”. The apparatus must
                                  be equipped to be operated by power from
                                  the “motor vehicle’s” electrical system while
                                  still capable of being operated by other power
                                  sources.
                                  Accessories include antennas, tapes, wires,
                                  records, discs or other media that can be used
                                  with any apparatus described in this Category
                                  k.
                          4. Property Not Covered
                            We do not cover:
                             a. Articles separately described and speciﬁcally
                                insured, regardless of the limit for which they
                                are insured, in this or other insurance;
                             b. Animals, birds or ﬁsh;
                             c. “Motor vehicles”.
                                  (1) This includes:
                                     (a) Their accessories, equipment and parts;
                                         or
                                     (b) Electronic apparatus and accessories
                                         designed to be operated solely by
                                         power from the electrical system of the
                                         “motor vehicle”. Accessories include
                                         antennas, tapes, wires, records, discs or
                                         other media that can be used with any
                                         apparatus described above.
                                      The exclusion of property described in
                                      (a) and (b) above applies only while such
                                      property is in or upon the “motor vehicle”.
                                  (2) We do cover “motor vehicles” not required
                                      to be registered for use on public roads or
                                      property which are:



                                                    9
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 14 of 57




                                      (a) Used solely to service an “insured’s”
                                          residence; or
                                     (b) Designed to assist the handicapped;
                              d. Aircraft meaning any contrivance used or
                                 designed for ﬂight including any parts whether
                                 or not attached to the aircraft.
                                  We do cover model or hobby aircraft not used or
                                  designed to carry people or cargo;
                              e. Hovercraft and parts. Hovercraft means a self-
                                 propelled motorized ground effect vehicle and
                                 includes, but is not limited to, ﬂarecraft and air
                                 cushion vehicles;
                               f. Property of roomers, boarders and other tenants,
                                  except property of roomers and boarders related
                                  to an “insured”;
                              g. Property in an apartment regularly rented or
                                 held for rental to others by an “insured”, except
                                 as provided in E.10. Landlord’s Furnishings
                                 under Section I – Property Coverages;
                              h. Property rented or held for rental to others off
                                 the “residence premises”;
                               i. “Business” data, including such data stored in:
                                  (1) Books of account, drawings or other paper
                                      records; or
                                  (2) Computers and related equipment.
                                  We do cover the cost of blank recording or
                                  storage media, and of prerecorded computer
                                  programs available on the retail market;
                               j. Credit cards, electronic fund transfer cards
                                  or access devices used solely for deposit,
                                  withdrawal or transfer of funds except as
                                  provided in E.6. Credit Card, Electronic Fund
                                  Transfer Card Or Access Device, Forgery And
                                  Counterfeit Money under Section I – Property
                                  Coverages; or
                              k. Water or steam.
                        D. Coverage D – Loss Of Use
                          The limit of liability for Coverage D is the total limit for
                          the coverages in 1. Additional Living Expense, 2. Fair
                          Rental Value and 3. Civil Authority Prohibits Use below




                                                    10
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 15 of 57




                           1. Additional Living Expense
                                If a loss covered under Section I makes that part
                              of the “residence premises” where you reside not ﬁt
                              to live in, we cover any necessary increase in living
                              expenses incurred by you so that your household
                              can maintain its normal standard of living.
                                Payment will be for the shortest time required to
                              repair or replace the damage or, if you permanently
                              relocate, the shortest time required for your
                              household to settle elsewhere.
                           2. Fair Rental Value
                                If a loss covered under Section I makes that part
                              of the “residence premises” rented to others or held
                              for rental by you not ﬁt to live in, we cover the fair
                              rental value of such premises less any expenses
                              that do not continue while it is not ﬁt to live in.
                              Payment will be for the shortest time required to
                              repair or replace such premises.
                           3. Civil Authority Prohibits Use
                              If a civil authority prohibits you from use of the
                              “residence premises” as a result of direct damage
                              to neighboring premises by a Peril Insured Against,
                              we cover the loss as provided in 1. Additional Living
                              Expense and 2. Fair Rental Value above for no
                              more than two weeks.
                           4. Loss Or Expense Not Covered
                              We do not cover loss or expense due to cancellation
                              of a lease or agreement.
                           The periods of time under 1. Additional Living Expense,
                           2. Fair Rental Value and 3. Civil Authority Prohibits Use
                           above are not limited by expiration of this policy.
                        E. Additional Coverages
                           1. Debris Removal
                               a. We will pay your reasonable expense for the
                                  removal of:
                                  (1) Debris of covered property if a Peril Insured
                                      Against that applies to the damaged property
                                      causes the loss; or




                                                    11
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 16 of 57




                               (2) Ash, dust or particles from a volcanic
                                   eruption that has caused direct loss to a
                                   building or property contained in a building.
                                This expense is included in the limit of liability that
                                applies to the damaged property. If the amount
                                to be paid for the actual damage to the property
                                plus the debris removal expense is more than
                                the limit of liability for the damaged property, an
                                additional 5% of that limit is available for such
                                expense.
                             b. We will also pay your reasonable expense, up
                                to $1,000, for the removal from the “residence
                                premises” of:
                               (1) Your tree(s) felled by the peril of Windstorm
                                   or Hail or Weight of Ice, Snow or Sleet; or
                               (2) A neighbor’s tree(s) felled by a Peril Insured
                                   Against under Coverage C;
                                provided the tree(s):
                               (3) Damage(s) a covered structure; or
                               (4)      Does not damage a covered structure,
                                     but:
                                     (a) Block(s) a driveway on the “residence
                                         premises” which prevent(s) a “motor
                                         vehicle”, that is registered for use on
                                         public roads or property, from entering
                                         or leaving the “residence premises”; or
                                     (b) Block(s) a ramp or other ﬁxture designed
                                         to assist a handicapped person to enter
                                         or leave the dwelling building.
                                The $1,000 limit is the most we will pay in any
                                one loss regardless of the number of fallen
                                trees. No more than $500 of this limit will be
                                paid for the removal of any one tree.
                                This coverage is additional insurance.
                          2. Reasonable Repairs
                             a. We will pay the reasonable cost incurred by
                                you for the necessary measures taken solely to
                                protect covered property that is damaged by a
                                Peril Insured Against from further damage.




                                                   12
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 17 of 57




                             b. If the measures taken involve repair to other
                                damaged property, we will only pay if that
                                property is covered under this policy and the
                                damage is caused by a Peril Insured Against.
                                This coverage does not:
                                  (1) Increase the limit of liability that applies to
                                      the covered property; or
                                  (2) Relieve you of your duties, in case of a loss
                                      to covered property, described in B.4. under
                                      Section I – Conditions.
                          3. Trees, Shrubs And Other Plants
                            We cover trees, shrubs, plants or lawns, on the
                            “residence premises”, for loss caused by the
                            following Perils Insured Against:
                             a. Fire or Lightning;
                             b. Explosion;
                             c. Riot or Civil Commotion;
                             d. Aircraft;
                             e.         Vehicles not owned or operated by a
                                  resident of the “residence premises”;
                             f. Vandalism or Malicious Mischief; or
                             g. Theft.
                            We will pay up to 5% of the limit of liability that
                            applies to the dwelling for all trees, shrubs, plants
                            or lawns. No more than $500 of this limit will be paid
                            for any one tree, shrub or plant. We do not cover
                            property grown for “business” purposes.
                            This coverage is additional insurance


                          4. Fire Department Service Charge
                             We will pay up to $500 for you liability assumed
                             by contact or agreement for ﬁre department
                             charges incurred when the ﬁre department is
                             called to save or protect covered property from
                             a Peril Insured
                            Against. We do not cover ﬁre department service
                            charges if the property is located within the limits of
                            the city, municipality or protection district furnishing
                            the ﬁre department response.
                            This coverage is additional insurance. No deductible
                            applies to this coverage.


                                                    13
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 18 of 57




                          5. Property Removed
                            We insure covered property against direct loss from
                            any cause while being removed from a premises
                            endangered by a Peril Insured Against and for no
                            more than 30 days while removed.
                            This coverage does not change the limit of liability
                            that applies to the property being removed.
                          6. Credit Card, Electronic Fund Transfer Card Or
                             Access Device, Forgery And Counterfeit Money
                             a. We will pay up to $500 for:
                               (1) The legal obligation of an “insured” to pay
                                   because of the theft or unauthorized use
                                   of credit cards issued to or registered in an
                                   “insured’s” name;
                               (2) Loss resulting from theft or unauthorized
                                   use of an electronic fund transfer card or
                                   access device used for deposit, withdrawal
                                   or transfer of funds, issued to or registered
                                   in an “insured’s” name;
                               (3) Loss to an “insured” caused by forgery
                                   or alteration of any check or negotiable
                                   instrument; and
                               (4) Loss to an “insured” through acceptance in
                                   good faith of counterfeit United States or
                                   Canadian paper currency.
                                All loss resulting from a series of acts committed
                                by any one person or in which any one person
                                is concerned or implicated is considered to be
                                one loss.
                                This coverage is additional insurance. No
                                deductible applies to this coverage.
                             b. We do not cover:
                               (1) Use of a credit card, electronic fund transfer
                                   card or access device:
                                   (a) By a resident of your household;
                                   (b) By a person who has been entrusted
                                       with either type of card or access
                                       device; or




                                                 14
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 19 of 57




                                   (c) If an “insured” has not complied with
                                       all terms and conditions under which
                                       the cards are issued or the devices
                                       accessed; or
                                (2) Loss arising out of “business” use or
                                    dishonesty of an “insured”.
                             c. If the coverage in a. above applies, the following
                                defense provisions also apply:
                                (1) We may investigate and settle any claim or
                                    suit that we decide is appropriate. Our duty
                                    to defend a claim or suit ends when the
                                    amount we pay for the loss equals our limit
                                    of liability.
                                (2) If a suit is brought against an “insured” for
                                    liability under a.(1) or (2) above, we will
                                    provide a defense at our expense by counsel
                                    of our choice.
                                (3) We have the option to defend at our expense
                                    an “insured” or an “insured’s” bank against
                                    any suit for the enforcement of payment
                                    under a.(3) above.
                          7. Loss Assessment
                             a. We will pay up to $1,000 for your share of loss
                                assessment charged during the policy period
                                against you, as owner or tenant of the “residence
                                premises”, by a corporation or association of
                                property owners. The assessment must be
                                made as a result of direct loss to property,
                                owned by all members collectively, of the type
                                that would be covered by this policy if owned
                                by you, caused by a Peril Insured Against under
                                Coverage A, other than:
                                (1) Earthquake; or
                                (2) Land shock waves or tremors before, during
                                    or after a volcanic eruption.
                                The limit of $1,000 is the most we will pay
                                with respect to any one loss, regardless of the
                                number of assessments. We will only apply
                                one deductible, per unit, to the total amount of
                                any one loss to the property described above,
                                regardless of the number of assessments.




                                                  15
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 20 of 57




                             b. We do not cover assessments charged against
                                you or a corporation or association of property
                                owners by any governmental body.
                             c. Paragraph P. Policy Period under Section I
                                – Conditions does not apply to this coverage.

                            This coverage is additional insurance.
                          8. Collapse
                             a. With respect to this Additional Coverage:
                                (1) Collapse means an abrupt falling down
                                    or caving in of a building or any part of a
                                    building with the result that the building or
                                    part of the building cannot be occupied for
                                    its current intended purpose.
                                (2) A building or any part of a building that is
                                    in danger of falling down or caving in is not
                                    considered to be in a state of collapse.
                                (3) A part of a building that is standing is not
                                    considered to be in a state of collapse even
                                    if it has separated from another part of the
                                    building.
                                (4) A building or any part of a building that is
                                    standing is not considered to be in a state
                                    of collapse even if it shows evidence of
                                    cracking, bulging, sagging, bending, leaning,
                                    settling, shrinkage or expansion.
                             b. We insure for direct physical loss to covered
                                property involving collapse of a building or any
                                part of a building if the collapse was caused by
                                one or more of the following:
                                (1) The Perils Insured Against named under
                                    Coverage C;
                                (2) Decay that is hidden from view, unless the
                                    presence of such decay is known to an
                                    “insured” prior to collapse;
                                (3) Insect or vermin damage that is hidden from
                                    view, unless the presence of such damage
                                    is known to an “insured” prior to collapse;
                                (4) Weight of contents, equipment, animals or
                                    people;
                                (5) Weight of rain which collects on a roof; or



                                                 16
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 21 of 57




                                (6) Use of defective material or methods in
                                    construction, remodeling or renovation if
                                    the collapse occurs during the course of the
                                    construction, remodeling or renovation.
                             c. Loss to an awning, fence, patio, deck, pavement,
                                swimming pool, underground pipe, ﬂue, drain,
                                cesspool, septic tank, foundation, retaining wall,
                                bulkhead, pier, wharf or dock is not included
                                under b.(2) through (6) above, unless the loss
                                is a direct result of the collapse of a building or
                                any part of a building.
                             d. This coverage does not increase the limit of
                                liability that applies to the damaged covered
                                property.
                          9. Glass Or Safety Glazing Material
                             a. We cover:
                                (1) The breakage of glass or safety glazing
                                    material which is part of a covered building,
                                    storm door or storm window;
                                (2) The breakage of glass or safety glazing
                                    material which is part of a covered building,
                                    storm door or storm window when caused
                                    directly by earth movement; and
                                (3) The direct physical loss to covered property
                                    caused solely by the pieces, fragments or
                                    splinters of broken glass or safety glazing
                                    material which is part of a building, storm
                                    door or storm window.
                             b. This coverage does not include loss:
                                (1) To covered property which results because
                                    the glass or safety glazing material has been
                                    broken, except as provided in a.(3) above;
                                    or
                                (2) On the “residence premises” if the
                                    dwelling has been vacant for more than
                                    60 consecutive days immediately before
                                    the loss, except when the breakage results
                                    directly from earth movement as provided
                                    in a.(2) above. A dwelling being constructed
                                    is not considered vacant.




                                                  17
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 22 of 57




                             c. This coverage does not increase the limit of
                                liability that applies to the damaged property.
                         10. Landlord’s Furnishings
                             We will pay up to $2,500 for your appliances,
                             carpeting and other household furnishings, in each
                             apartment on the “residence premises” regularly
                             rented or held for rental to others by an “insured”, for
                             loss caused by a Peril Insured Against in Coverage
                             C, other than Theft.
                             This limit is the most we will pay in any one loss
                             regardless of the number of appliances, carpeting
                             or other household furnishings involved in the loss.
                              This coverage does not increase the limit of liability
                             applying to the damaged property.
                         11. Ordinance Or Law
                             a. You may use up to 10% of the limit of liability
                                that applies to Coverage A for the increased
                                costs you incur due to the enforcement of any
                                ordinance or law which requires or regulates:
                                (1) The construction, demolition, remodeling,
                                    renovation or repair of that part of a covered
                                    building or other structure damaged by a
                                    Peril Insured Against;
                                (2) The demolition and reconstruction of the
                                    undamaged part of a covered building
                                    or other structure, when that building or
                                    other structure must be totally demolished
                                    because of damage by a Peril Insured
                                    Against to another part of that covered
                                    building or other structure; or
                                (3) The remodeling, removal or replacement
                                    of the portion of the undamaged part
                                    of a covered building or other structure
                                    necessary to complete the remodeling,
                                    repair or replacement of that part of the
                                    covered building or other structure damaged
                                    by a Peril Insured Against.
                             b. You may use all or part of this ordinance or law
                                coverage to pay for the increased costs you incur
                                to remove debris resulting from the construction,
                                demolition, remodeling, renovation, repair or
                                replacement of property as stated in a. above.




                                                   18
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 23 of 57




                              c. We do not cover:
                                 (1) The loss in value to any covered building or
                                     other structure due to the requirements of
                                     any ordinance or law; or
                                 (2) The costs to comply with any ordinance or
                                     law which requires any “insured” or others
                                     to test for, monitor, clean up, remove,
                                     contain, treat, detoxify or neutralize, or in
                                     any way respond to, or assess the effects
                                     of, pollutants in or on any covered building
                                     or other structure.
                                        Pollutants means any solid, liquid, gaseous
                                        or thermal irritant or contaminant, including
                                        smoke, vapor, soot, fumes, acids, alkalis,
                                        chemicals and waste. Waste includes
                                        materials to be recycled, reconditioned or
                                        reclaimed.
                              This coverage is additional insurance.
                          12. Grave Markers
                              We will pay up to $5,000 for grave markers, including
                              mausoleums, on or away from the “residence
                              premises” for loss caused by a Peril Insured Against
                              under Coverage C.
                              This coverage does not increase the limits of liability
                              that apply to the damaged covered property.


                        SECTION I – PERILS INSURED AGAINST
                        A. Coverage A – Dwelling And Coverage B – Other
                           Structures
                           1. We insure against risk of direct physical loss to
                              property described in Coverages A and B.
                           2. We do not insure, however, for loss:
                              a. Excluded under Section I – Exclusions;
                              b. Involving collapse, except as provided in E.8.
                                 Collapse under Section I – Property Coverages;
                                 or
                              c. Caused by:
                                  (1)       Freezing of a plumbing, heating, air
                                        conditioning or automatic ﬁre protective
                                        sprinkler system or of a household appliance,
                                        or by discharge, leakage or overﬂow from
                                        within the system or

                                                     19
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 24 of 57




                                   appliance caused by freezing. This provision
                                   does not apply if you have used reasonable
                                   care to:
                                  (a) Maintain heat in the building; or
                                  (b) Shut off the water supply and drain all
                                      systems and appliances of water.
                                   However, if the building is protected by an
                                   automatic ﬁre protective sprinkler system,
                                   you must use reasonable care to continue
                                   the water supply and maintain heat in the
                                   building for coverage to apply.
                                   For purposes of this provision a plumbing
                                   system or household appliance does not
                                   include a sump, sump pump or related
                                   equipment or a roof drain, gutter, downspout
                                   or similar ﬁxtures or equipment;
                               (2) Freezing, thawing, pressure or weight of
                                   water or ice, whether driven by wind or not,
                                   to a:
                                  (a) Fence, pavement, patio or swimming
                                      pool;
                                  (b) Footing, foundation, bulkhead, wall,
                                      or any other structure or device that
                                      supports all or part of a building, or other
                                      structure;
                                  (c) Retaining wall or bulkhead that does not
                                      support all or part of a building or other
                                      structure; or
                                  (d) Pier, wharf or dock;
                               (3) Theft in or to a dwelling under construction,
                                   or of materials and supplies for use in the
                                   construction until the dwelling is ﬁnished
                                   and occupied;
                               (4) Vandalism and malicious mischief, and any
                                   ensuing loss caused by any intentional and
                                   wrongful act committed in the course of
                                   the vandalism or malicious mischief, if the
                                   dwelling has been vacant for more than 60
                                   consecutive days immediately before the
                                   loss. A dwelling being constructed is not
                                   considered vacant;




                                                20
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 25 of 57




                               (5) Mold, fungus or wet rot. However, we do
                                   insure for loss caused by mold, fungus or
                                   wet rot that is hidden within the walls or
                                   ceilings or beneath the ﬂoors or above the
                                   ceilings of a structure if such loss results
                                   from the accidental discharge or overﬂow of
                                   water or steam from within:
                                  (a) A plumbing, heating, air conditioning
                                      or automatic ﬁre protective sprinkler
                                      system, or a household appliance, on
                                      the “residence premises”; or
                                  (b) A storm drain, or water, steam or sewer
                                      pipes, off the “residence premises”.
                                   For purposes of this provision, a plumbing
                                   system or household appliance does not
                                   include a sump, sump pump or related
                                   equipment or a roof drain, gutter, downspout
                                   or similar ﬁxtures or equipment; or
                               (6) Any of the following:
                                  (a) Wear and tear, marring, deterioration;
                                  (b) Mechanical breakdown, latent defect,
                                      inherent vice, or any quality in property
                                      that causes it to damage or destroy
                                      itself;
                                  (c) Smog, rust or other corrosion, or dry
                                      rot;
                                  (d) Smoke from agricultural smudging or
                                      industrial operations;
                                  (e) Discharge,      dispersal,     seepage,
                                      migration, release or escape of
                                      pollutants unless the discharge,
                                      dispersal, seepage, migration, release
                                      or escape is itself caused by a Peril
                                      Insured Against named under Coverage
                                      C.
                                       Pollutants means any solid, liquid,
                                       gaseous     or   thermal    irritant  or
                                       contaminant, including smoke, vapor,
                                       soot, fumes, acids, alkalis, chemicals
                                       and waste. Waste includes materials to
                                       be recycled, reconditioned or reclaimed;




                                                21
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 26 of 57




                                      (f) Settling, shrinking, bulging or expansion,
                                          including     resultant    cracking,    of
                                          bulkheads, pavements, patios, footings,
                                          foundations, walls, ﬂoors, roofs or
                                          ceilings;
                                      (g) Birds, vermin, rodents, or insects; or
                                      (h) Animals owned or kept by an “insured”.
                               Exception To c.(6)
                               Unless the loss is otherwise excluded, we cover
                               loss to property covered under Coverage A
                               or B resulting from an accidental discharge or
                               overﬂow of water or steam from within a:
                                (i) Storm drain, or water, steam or sewer pipe,
                                    off the “residence premises”; or
                               (ii)      Plumbing, heating, air conditioning or
                                      automatic ﬁre protective sprinkler system
                                      or household appliance on the “residence
                                      premises”. This includes the cost to tear out
                                      and replace any part of a building, or other
                                      structure, on the “residence premises”, but
                                      only when necessary to repair the system
                                      or appliance. However, such tear out and
                                      replacement coverage only applies to other
                                      structures if the water or steam causes actual
                                      damage to a building on the “residence
                                      premises”.
                               We do not cover loss to the system or appliance
                               from which this water or steam escaped.
                               For purposes of this provision, a plumbing
                               system or household appliance does not include
                               a sump, sump pump or related equipment or a
                               roof drain, gutter, down spout or similar ﬁxtures
                               or equipment.
                            Section I – Exclusion A.3. Water Damage,
                            Paragraphs a. and c. that apply to surface water
                            and water below the surface of the ground do not
                            apply to loss by water covered under c.(5) and (6)
                            above.
                            Under 2.b. and c. above, any ensuing loss to property
                            described in Coverages A and B not precluded by
                            any other provision in this policy is covered.




                                                    22
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 27 of 57




                        B. Coverage C – Personal Property
                           We insure for direct physical loss to the property
                           described in Coverage C caused by any of the
                           following perils unless the loss is excluded in Section
                           I – Exclusions.
                           1. Fire Or Lightning
                           2. Windstorm Or Hail
                               This peril includes loss to watercraft of all types
                              and their trailers, furnishings, equipment, and
                              outboard engines or motors, only while inside a fully
                              enclosed building.
                                This peril does not include loss to the property
                              contained in a building caused by rain, snow, sleet,
                              sand or dust unless the direct force of wind or hail
                              damages the building causing an opening in a roof
                              or wall and the rain, snow, sleet, sand or dust enters
                              through this opening.
                           3. Explosion
                           4. Riot Or Civil Commotion
                           5. Aircraft
                              This peril includes self-propelled missiles and
                              spacecraft.
                           6. Vehicles
                           7. Smoke
                              This peril means sudden and accidental damage
                              from smoke, including the emission or puffback of
                              smoke, soot, fumes or vapors from a boiler, furnace
                              or related equipment.
                              This peril does not include loss caused by smoke
                              from agricultural smudging or industrial operations.
                           8. Vandalism Or Malicious Mischief
                           9. Theft
                               a. This peril includes attempted theft and loss of
                                  property from a known place when it is likely
                                  that the property has been stolen.
                              b. This peril does not include loss caused by theft:
                                  (1)    Committed by an “insured”;




                                                   23
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 28 of 57




                                (2) In or to a dwelling under construction, or
                                    of materials and supplies for use in the
                                    construction until the dwelling is ﬁnished
                                    and occupied;
                                (3) From that part of a “residence premises”
                                    rented by an “insured” to someone other
                                    than another “insured”; or
                                (4) That occurs off the “residence premises” of:
                                    (a) Trailers, semitrailers and campers;
                                    (b) Watercraft of all types, and their
                                        furnishings, equipment and outboard
                                        engines or motors; or
                                    (c) Property while at any other residence
                                        owned by, rented to, or occupied by an
                                        “insured”, except while an “insured” is
                                        temporarily living there. Property of an
                                        “insured” who is a student is covered
                                        while at the residence the student
                                        occupies to attend school as long as
                                        the student has been there at any time
                                        during the 60 days immediately before
                                        the loss.
                         10. Falling Objects
                             This peril does not include loss to property contained
                             in a building unless the roof or an outside wall of the
                             building is ﬁrst damaged by a falling object. Damage
                             to the falling object itself is not included.
                         11. Weight Of Ice, Snow Or Sleet
                             This peril means weight of ice, snow or sleet which
                             causes damage to property contained in a building.
                         12. Accidental Discharge Or Overﬂow Of Water Or
                             Steam
                             a. This peril means accidental discharge or
                                overﬂow of water or steam from within a
                                plumbing, heating, air conditioning or automatic
                                ﬁre protective sprinkler system or from within a
                                household appliance.
                             b. This peril does not include loss:
                                (1) To the system or appliance from which the
                                    water or steam escaped;




                                                   24
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 29 of 57




                                (2) Caused by or resulting from freezing except
                                    as provided in Peril Insured Against 14.
                                    Freezing;
                                (3) On the “residence premises” caused by
                                    accidental discharge or overﬂow which
                                    occurs off the “residence premises”; or
                                (4) Caused by mold, fungus or wet rot unless
                                    hidden within the walls or ceilings or
                                    beneath the ﬂoors or above the ceilings of a
                                    structure.
                             c. In this peril, a plumbing system or household
                                appliance does not include a sump, sump pump
                                or related equipment or a roof drain, gutter,
                                downspout or similar ﬁxtures or equipment.
                             d. Section I – Exclusion A.3. Water Damage,
                                Paragraphs a. and c. that apply to surface water
                                and water below the surface of the ground do
                                not apply to loss by water covered under this
                                peril.
                         13. Sudden And Accidental Tearing Apart, Cracking,
                             Burning Or Bulging
                             This peril means sudden and accidental tearing
                             apart, cracking, burning or bulging of a steam or
                             hot water heating system, an air conditioning or
                             automatic ﬁre protective sprinkler system, or an
                             appliance for heating water.
                             We do not cover loss caused by or resulting from
                             freezing under this peril.
                         14. Freezing
                             a. This peril means freezing of a plumbing, heating,
                                air conditioning or automatic ﬁre protective
                                sprinkler system or of a household appliance
                                but only if you have used reasonable care to:
                                (1) Maintain heat in the building; or
                                (2) Shut off the water supply and drain all
                                    systems and appliances of water.
                                However, if the building is protected by an
                                automatic ﬁre protective sprinkler system, you
                                must use reasonable care to continue the water
                                supply and maintain heat in the building for
                                coverage to apply.




                                                 25
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 30 of 57




                                b. In this peril, a plumbing system or household
                                   appliance does not include a sump, sump pump
                                   or related equipment or a roof drain, gutter,
                                   downspout or similar ﬁxtures or equipment.
                          15. Sudden And Accidental Damage From Artiﬁcially
                              Generated Electrical Current
                               This peril does not include loss to tubes, transistors,
                               electronic components or circuitry that are a part of
                               appliances, ﬁxtures, computers, home entertainment
                               units or other types of electronic apparatus.
                          16. Volcanic Eruption
                               This peril does not include loss caused by
                               earthquake, land shock waves or tremors.


                        SECTION I – EXCLUSIONS
                        A. We do not insure for loss caused directly or indirectly by
                           any of the following. Such loss is excluded regardless
                           of any other cause or event contributing concurrently
                           or in any sequence to the loss. These exclusions apply
                           whether or not the loss event results in widespread
                           damage or affects a substantial area.
                            1. Ordinance Or Law
                               Ordinance Or Law means any ordinance or law:
                                a. Requiring or regulating the construction,
                                   demolition, remodeling, renovation or repair
                                   of property, including removal of any resulting
                                   debris. This Exclusion A.1.a. does not apply to
                                   the amount of coverage that may be provided
                                   for in E.11. Ordinance Or Law under Section I
                                   – Property Coverages;
                                b. The requirements of which result in a loss in
                                   value to property; or
                                c. Requiring any “insured” or others to test for,
                                   monitor, clean up, remove, contain, treat,
                                   detoxify or neutralize, or in any way respond to,
                                   or assess the effects of, pollutants.
                                   Pollutants means any solid, liquid, gaseous or
                                   thermal irritant or contaminant, including smoke,
                                   vapor, soot, fumes, acids, alkalis, chemicals and
                                   waste. Waste includes materials to be recycled,
                                   reconditioned or reclaimed.




                                                     26
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 31 of 57




                            This Exclusion A.1. applies whether or not the
                            property has been physically damaged.
                          2. Earth Movement
                            Earth Movement means:
                             a. Earthquake, including land shock waves or
                                tremors before, during or after a volcanic
                                eruption;
                             b. Landslide, mudslide or mudﬂow;
                             c. Subsidence or sinkhole; or
                             d. Any other earth movement including earth
                                sinking, rising or shifting;
                            caused by or resulting from human or animal forces
                            or any act of nature unless direct loss by ﬁre or
                            explosion ensues and then we will pay only for the
                            ensuing loss.
                            This Exclusion A.2. does not apply to loss by theft.
                          3. Water Damage
                            Water Damage means:
                             a. Flood, surface water, waves, tidal water,
                                overﬂow of a body of water, or spray from any of
                                these, whether or not driven by wind;
                             b. Water or water-borne material which backs up
                                through sewers or drains or which overﬂows
                                or is discharged from a sump, sump pump or
                                related equipment; or
                             c. Water or water-borne material below the surface
                                of the ground, including water which exerts
                                pressure on or seeps or leaks through a building,
                                sidewalk, driveway, foundation, swimming pool
                                or other structure;
                            caused by or resulting from human or animal forces
                            or any act of nature.
                            Direct loss by ﬁre, explosion or theft resulting from
                            water damage is covered.
                          4. Power Failure
                            Power Failure means the failure of power or other
                            utility service if the failure takes place off the
                            “residence premises”. But if the failure results in a
                            loss, from a Peril Insured Against on the “residence
                            premises”, we will pay for the loss caused by that
                            peril.


                                                 27
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 32 of 57




                            5. Neglect
                               Neglect means neglect of an “insured” to use all
                               reasonable means to save and preserve property at
                               and after the time of a loss.
                            6. War
                               War includes the following and any consequence of
                               any of the following:
                               a. Undeclared war, civil war, insurrection, rebellion
                                  or revolution;
                               b. Warlike act by a military force or military
                                  personnel; or
                               c. Destruction, seizure or use for a military
                                  purpose.
                               Discharge of a nuclear weapon will be deemed a
                               warlike act even if accidental.
                            7. Nuclear Hazard
                               This Exclusion A.7. pertains to Nuclear Hazard to
                               the extent set forth in M. Nuclear Hazard Clause
                               under Section I – Conditions.
                            8. Intentional Loss
                               Intentional Loss means any loss arising out of any
                               act an “insured” commits or conspires to commit
                               with the intent to cause a loss.
                               In the event of such loss, no “insured” is entitled to
                               coverage, even “insureds” who did not commit or
                               conspire to commit the act causing the loss.
                            9. Governmental Action
                               Governmental Action means the destruction,
                               conﬁscation or seizure of property described in
                               Coverage A, B or C by order of any governmental
                               or public authority.
                               This exclusion does not apply to such acts ordered
                               by any governmental or public authority that are
                               taken at the time of a ﬁre to prevent its spread, if
                               the loss caused by ﬁre would be covered under this
                               policy.
                        B. We do not insure for loss to property described in
                           Coverages A and B caused by any of the following.
                           However, any ensuing loss to property described in
                           Coverages A and B not precluded by any other provision
                           in this policy is covered.


                                                    28
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 33 of 57




                           1. Weather conditions. However, this exclusion only
                              applies if weather conditions contribute in any
                              way with a cause or event excluded in A. above to
                              produce the loss.
                           2. Acts or decisions, including the failure to act or
                              decide, of any person, group, organization or
                              governmental body.
                           3. Faulty, inadequate or defective:
                               a. Planning,    zoning,   development,       surveying,
                                  siting;
                               b. Design, speciﬁcations, workmanship, repair,
                                  construction, renovation, remodeling, grading,
                                  compaction;
                               c. Materials used in repair, construction, renovation
                                  or remodeling; or
                               d. Maintenance;
                               of part or all of any property whether on or off the
                               “residence premises”.


                        SECTION I – CONDITIONS
                        A. Insurable Interest And Limit Of Liability
                           Even if more than one person has an insurable interest
                           in the property covered, we will not be liable in any one
                           loss:
                           1. To an “insured” for more than the amount of such
                              “insured’s” interest at the time of loss; or
                           2. For more than the applicable limit of liability.
                        B. Duties After Loss
                           In case of a loss to covered property, we have no duty
                           to provide coverage under this policy if the failure to
                           comply with the following duties is prejudicial to us.
                           These duties must be performed either by you, an
                           “insured” seeking coverage, or a representative of
                           either:
                           1. Give prompt notice to us or our agent;
                           2. Notify the police in case of loss by theft;
                           3. Notify the credit card or electronic fund transfer
                              card or access device company in case of loss
                              as provided for in E.6. Credit Card, Electronic
                              Fund Transfer Card Or Access Device, Forgery
                              And Counterfeit Money under Section I – Property
                              Coverages;
                                                    29
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 34 of 57




                          4. Protect the property from further damage. If repairs
                             to the property are required, you must:
                             a. Make reasonable and necessary repairs to
                                protect the property; and
                             b. Keep an accurate record of repair expenses;
                          5. Cooperate with us in the investigation of a claim;
                          6. Prepare an inventory of damaged personal property
                             showing the quantity, description, actual cash value
                             and amount of loss. Attach all bills, receipts and
                             related documents that justify the ﬁgures in the
                             inventory;
                          7. As often as we reasonably require:
                             a. Show the damaged property;
                             b. Provide us with records and documents we
                                request and permit us to make copies; and
                             c. Submit to examination under oath, while not in
                                the presence of another “insured”, and sign the
                                same;
                          8. Send to us, within 60 days after our request, your
                             signed, sworn proof of loss which sets forth, to the
                             best of your knowledge and belief:
                             a. The time and cause of loss;
                             b. The interests of all “insureds” and all others
                                in the property involved and all liens on the
                                property;
                             c. Other insurance which may cover the loss;
                             d. Changes in title or occupancy of the property
                                during the term of the policy;
                             e. Speciﬁcations of damaged          buildings   and
                                detailed repair estimates;
                              f. The inventory of damaged personal property
                                 described in 6. above;
                             g. Receipts for additional living expenses incurred
                                and records that support the fair rental value
                                loss; and
                             h. Evidence or afﬁdavit that supports a claim under
                                E.6. Credit Card, Electronic Fund Transfer Card
                                Or Access Device, Forgery And Counterfeit
                                Money under Section I – Property Coverages,
                                stating the amount and cause of loss.



                                                  30
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 35 of 57




                        C. Loss Settlement
                           In this Condition C., the terms “cost to repair or replace”
                           and “replacement cost” do not include the increased
                           costs incurred to comply with the enforcement of any
                           ordinance or law, except to the extent that coverage for
                           these increased costs is provided in E.11. Ordinance
                           Or Law under Section I – Property Coverages. Covered
                           property losses are settled as follows:
                           1. Property of the following types:
                               a. Personal property;
                               b. Awnings, carpeting, household appliances,
                                  outdoor antennas and outdoor equipment,
                                  whether or not attached to buildings;
                               c. Structures that are not buildings; and
                               d. Grave markers, including mausoleums;
                               at actual cash value at the time of loss but not more
                               than the amount required to repair or replace.
                           2. Buildings covered under Coverage A or B at
                              replacement cost without deduction for depreciation,
                              subject to the following:
                               a. If, at the time of loss, the amount of insurance
                                  in this policy on the damaged building is 80%
                                  or more of the full replacement cost of the
                                  building immediately before the loss, we will pay
                                  the cost to repair or replace, after application
                                  of any deductible and without deduction for
                                  depreciation, but not more than the least of the
                                  following amounts:
                                  (1) The limit of liability under this policy that
                                      applies to the building;
                                  (2) The replacement cost of that part of the
                                      building damaged with material of like kind
                                      and quality and for like use; or
                                  (3) The necessary amount actually spent to
                                      repair or replace the damaged building.
                                   If the building is rebuilt at a new premises, the
                                   cost described in (2) above is limited to the cost
                                   which would have been incurred if the building
                                   had been built at the original premises.




                                                     31
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 36 of 57




                             b. If, at the time of loss, the amount of insurance in
                                this policy on the damaged building is less than
                                80% of the full replacement cost of the building
                                immediately before the loss, we will pay the
                                greater of the following amounts, but not more
                                than the limit of liability under this policy that
                                applies to the building:
                                (1) The actual cash value of that part of the
                                    building damaged; or
                                (2) That proportion of the cost to repair or
                                    replace, after application of any deductible
                                    and without deduction for depreciation, that
                                    part of the building damaged, which the
                                    total amount of insurance in this policy on
                                    the damaged building bears to 80% of the
                                    replacement cost of the building.
                             c. To determine the amount of insurance required
                                to equal 80% of the full replacement cost of the
                                building immediately before the loss, do not
                                include the value of:
                                (1) Excavations, footings, foundations, piers, or
                                    any other structures or devices that support
                                    all or part of the building, which are below
                                    the undersurface of the lowest basement
                                    ﬂoor;
                                (2) Those supports described in (1) above
                                    which are below the surface of the ground
                                    inside the foundation walls, if there is no
                                    basement; and
                                (3) Underground      ﬂues,   pipes,   wiring   and
                                    drains.
                             d. We will pay no more than the actual cash value
                                of the damage until actual repair or replacement
                                is complete. Once actual repair or replacement
                                is complete, we will settle the loss as noted in
                                2.a. and b. above.
                                However, if the cost to repair or replace the
                                damage is both:
                                (1) Less than 5% of the amount of insurance in
                                    this policy on the building; and
                                (2) Less than $2,500;




                                                  32
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 37 of 57




                                   we will settle the loss as noted in 2.a. and
                                   b. above whether or not actual repair or
                                   replacement is complete.
                               e. You may disregard the replacement cost loss
                                  settlement provisions and make claim under
                                  this policy for loss to buildings on an actual cash
                                  value basis. You may then make claim for any
                                  additional liability according to the provisions of
                                  this Condition C. Loss Settlement, provided you
                                  notify us of your intent to do so within 180 days
                                  after the date of loss.
                        D. Loss To A Pair Or Set
                           In case of loss to a pair or set we may elect to:
                           1. Repair or replace any part to restore the pair or set
                              to its value before the loss; or
                           2. Pay the difference between actual cash
                              value of the property before and after the loss.
                        E. Appraisal
                           If you and we fail to agree on the amount of loss, either
                           may demand an appraisal of the loss. In this event, each
                           party will choose a competent and impartial appraiser
                           within 20 days after receiving a written request from the
                           other. The two appraisers will choose an umpire. If they
                           cannot agree upon an umpire within 15 days, you or
                           we may request that the choice be made by a judge
                           of a court of record in the state where the “residence
                           premises” is located. The appraisers will separately set
                           the amount of loss. If the appraisers submit a written
                           report of an agreement to us, the amount agreed upon
                           will be the amount of loss. If they fail to agree, they will
                           submit their differences to the umpire. A decision agreed
                           to by any two will set the amount of loss.
                           Each party will:
                           1. Pay its own appraiser; and
                           2. Bear the other expenses of the appraisal and umpire
                              equally.
                        F. Other Insurance And Service Agreement
                           If a loss covered by this policy is also covered by:
                           1. Other insurance, we will pay only the proportion of
                              the loss that the limit of liability that applies under
                              this policy bears to the total amount of insurance
                              covering the loss; or



                                                     33
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 38 of 57




                           2. A service agreement, this insurance is excess over
                              any amounts payable under any such agreement.
                              Service agreement means a service plan,
                              property restoration plan, home warranty or other
                              similar service warranty agreement, even if it is
                              characterized as insurance.
                        G. Suit Against Us
                           No action can be brought against us unless there has
                           been full compliance with all of the terms under Section
                           I of this policy and the action is started within two years
                           after the date of loss.
                        H. Our Option
                           If we give you written notice within 30 days after we
                           receive your signed, sworn proof of loss, we may
                           repair or replace any part of the damaged property with
                           material or property of like kind and quality.
                        I. Loss Payment
                           We will adjust all losses with you. We will pay you
                           unless some other person is named in the policy or is
                           legally entitled to receive payment. Loss will be payable
                           60 days after we receive your proof of loss and:
                           1. Reach an agreement with you;
                           2. There is an entry of a ﬁnal judgment; or
                           3. There is a ﬁling of an appraisal award with us.
                        J. Abandonment Of Property
                           We need not accept any property abandoned by an
                           “insured”.
                        K. Mortgage Clause
                           1. If a mortgagee is named in this policy, any loss
                              payable under Coverage A or B will be paid to the
                              mortgagee and you, as interests appear. If more
                              than one mortgagee is named, the order of payment
                              will be the same as the order of precedence of the
                              mortgages.
                           2. If we deny your claim, that denial will not apply to a
                              valid claim of the mortgagee, if the mortgagee:
                               a. Notiﬁes us of any change in ownership,
                                  occupancy or substantial change in risk of which
                                  the mortgagee is aware;
                               b. Pays any premium due under this policy on
                                  demand if you have neglected to pay the
                                  premium; and

                                                     34
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 39 of 57




                                c. Submits a signed, sworn statement of loss within
                                   60 days after receiving notice from us of your
                                   failure to do so. Paragraphs E. Appraisal, G. Suit
                                   Against Us and I. Loss Payment under Section I
                                   – Conditions also apply to the mortgagee.
                           3. If we decide to cancel or not to renew this policy, the
                              mortgagee will be notiﬁed at least 10 days before
                              the date cancellation or nonrenewal takes effect.
                           4. If we pay the mortgagee for any loss and deny
                              payment to you:
                                a. We are subrogated to all the rights of the
                                   mortgagee granted under the mortgage on the
                                   property; or
                                b. At our option, we may pay to the mortgagee
                                   the whole principal on the mortgage plus any
                                   accrued interest. In this event, we will receive a
                                   full assignment and transfer of the mortgage and
                                   all securities held as collateral to the mortgage
                                   debt.
                           5. Subrogation will not impair the right of the mortgagee
                              to recover the full amount of the mortgagee’s
                              claim.
                        L. No Beneﬁt To Bailee
                           We will not recognize any assignment or grant any
                           coverage that beneﬁts a person or organization holding,
                           storing or moving property for a fee regardless of any
                           other provision of this policy.
                        M. Nuclear Hazard Clause
                           1. “Nuclear Hazard” means any nuclear reaction,
                              radiation, or radioactive contamination, all whether
                              controlled or uncontrolled or however caused, or
                              any consequence of any of these.
                           2.     Loss caused by the nuclear hazard will not be
                                considered loss caused by ﬁre, explosion, or
                                smoke, whether these perils are speciﬁcally named
                                in or otherwise included within the Perils Insured
                                Against.
                           3. This policy does not apply under Section I to loss
                              caused directly or indirectly by nuclear hazard,
                              except that direct loss by ﬁre resulting from the
                              nuclear hazard is covered.




                                                     35
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 40 of 57




                        N. Recovered Property
                           If you or we recover any property for which we have
                           made payment under this policy, you or we will notify
                           the other of the recovery. At your option, the property
                           will be returned to or retained by you or it will become
                           our property. If the recovered property is returned to
                           or retained by you, the loss payment will be adjusted
                           based on the amount you received for the recovered
                           property.
                        O. Volcanic Eruption Period
                           One or more volcanic eruptions that occur within a
                           72 hour period will be considered as one volcanic
                           eruption.
                        P. Policy Period
                           This policy applies only to loss which occurs during the
                           policy period.
                        Q. Concealment Or Fraud
                           We provide coverage to no “insureds” under this policy
                           if, whether before or after a loss, an “insured” has:
                           1. Intentionally concealed or misrepresented any
                              material fact or circumstance;
                           2. Engaged in fraudulent conduct; or
                           3. Made false statements;
                           relating to this insurance.
                        R. Loss Payable Clause
                           If the Declarations show a loss payee for certain listed
                           insured personal property, the deﬁnition of “insured” is
                           changed to include that loss payee with respect to that
                           property.
                           If we decide to cancel or not renew this policy, that loss
                           payee will be notiﬁed in writing.


                        SECTION II – LIABILITY COVERAGES
                        A. Coverage E – Personal Liability
                           If a claim is made or a suit is brought against an
                           “insured” for damages because of “bodily injury” or
                           “property damage” caused by an “occurrence” to which
                           this coverage applies, we will:




                                                     36
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 41 of 57




                           1. Pay up to our limit of liability for the damages for
                              which an “insured” is legally liable. Damages include
                              prejudgment interest awarded against an “insured”;
                              and
                           2. Provide a defense at our expense by counsel of
                              our choice, even if the suit is groundless, false or
                              fraudulent. We may investigate and settle any claim
                              or suit that we decide is appropriate. Our duty to
                              settle or defend ends when our limit of liability for
                              the “occurrence” has been exhausted by payment
                              of a judgment or settlement.
                        B. Coverage F – Medical Payments To Others
                           We will pay the necessary medical expenses that are
                           incurred or medically ascertained within three years from
                           the date of an accident causing “bodily injury”. Medical
                           expense means reasonable charges for medical,
                           surgical, x-ray, dental, ambulance, hospital, professional
                           nursing, prosthetic devices and funeral services. This
                           coverage does not apply to you or regular residents of
                           your household except “residence employees”. As to
                           others, this coverage applies only:
                           1.    To a person on the “insured location” with the
                                permission of an “insured”; or
                           2. To a person off the “insured location”, if the “bodily
                              injury”:
                                a. Arises out of a condition on the “insured location”
                                   or the ways immediately adjoining;
                                b. Is caused by the activities of an “insured”;
                                c. Is caused by a “residence employee” in
                                   the course of the “residence employee’s”
                                   employment by an “insured”; or
                                d. Is caused by an animal owned by or in the care
                                   of an “insured”.


                                 SECTION II – EXCLUSIONS
                        A. “Motor Vehicle Liability”
                           1. Coverages E and F do not apply to any “motor
                              vehicle liability” if, at the time and place of an
                              “occurrence”, the involved “motor vehicle”:
                           a. Is registered for use on public roads or property;




                                                     37
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 42 of 57




                             b. Is not registered for use on public roads or
                                property, but such registration is required by
                                a law, or regulation issued by a government
                                agency, for it to be used at the place of the
                                “occurrence”; or
                             c. Is being:
                                (1) Operated in, or practicing for, any
                                    prearranged or organized race, speed
                                    contest or other competition;
                                (2) Rented to others;
                                (3) Used to carry persons or cargo for a charge;
                                    or
                                (4) Used for any “business” purpose except
                                    for a motorized golf cart while on a golﬁng
                                    facility.
                          2. If Exclusion A.1. does not apply, there is still no
                             coverage for “motor vehicle liability” unless the
                             “motor vehicle” is:
                             a. In dead storage on an “insured location”;
                             b. Used solely to service an “insured’s” residence;
                             c. Designed to assist the handicapped and, at the
                                time of an “occurrence”, it is:
                                (1) Being used to assist a handicapped person;
                                    or
                                (2) Parked on an “insured location”;
                             d. Designed for recreational use off public roads
                                and:
                                (1) Not owned by an “insured”; or
                                (2) Owned by an “insured” provided the
                                    “occurrence” takes place on an “insured
                                    location” as deﬁned in Deﬁnitions B. 6.a., b.,
                                    d., e. or h.; or
                             e. A motorized golf cart that is owned by an
                                “insured”, designed to carry up to 4 persons, not
                                built or modiﬁed after manufacture to exceed a
                                speed of 25 miles per hour on level ground and,
                                at the time of an “occurrence”, is within the legal
                                boundaries of:
                                (1) A golﬁng facility and is parked or stored
                                    there, or being used by an “insured” to:




                                                  38
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 43 of 57




                                      (a) Play the game of golf or for other
                                          recreational or leisure activity allowed
                                          by the facility;
                                     (b) Travel to or from an area where “motor
                                         vehicles” or golf carts are parked or
                                         stored; or
                                      (c) Cross public roads at designated points
                                          to access other parts of the golﬁng
                                          facility; or
                                  (2) A private residential community, including
                                      its public roads upon which a motorized golf
                                      cart can legally travel, which is subject to the
                                      authority of a property owners association
                                      and contains an “insured’s” residence.
                        B. “Watercraft Liability”
                           1. Coverages E and F do not apply to any “watercraft
                              liability” if, at the time of an “occurrence”, the
                              involved watercraft is being:
                               a. Operated in, or practicing for, any prearranged
                                  or organized race, speed contest or other
                                  competition. This exclusion does not apply to a
                                  sailing vessel or a predicted log cruise;
                               b. Rented to others;
                               c. Used to carry persons or cargo for a charge; or
                               d. Used for any “business” purpose.
                           2. If Exclusion B.1. does not apply, there is still no
                              coverage for “watercraft liability” unless, at the time
                              of the “occurrence”, the watercraft:
                               a. Is stored;
                               b. Is a sailing vessel, with or without auxiliary
                                  power, that is:
                                  (1) Less than 26 feet in overall length; or
                                  (2) 26 feet or more in overall length and not
                                      owned by or rented to an “insured”; or
                               c. Is not a sailing vessel and is powered by:
                                  (1) An inboard or inboard-outdrive engine or
                                      motor, including those that power a water jet
                                      pump, of:




                                                    39
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 44 of 57




                                      (a) 50 horsepower or less and not owned by
                                          an “insured”; or
                                      (b) More than 50 horsepower and not owned
                                          by or rented to an “insured”; or
                                  (2) One or more outboard engines or motors
                                      with:
                                      (a) 25 total horsepower or less;
                                      (b) More than 25 horsepower if the outboard
                                          engine or motor is not owned by an
                                          “insured”;
                                      (c) More than 25 horsepower if the outboard
                                          engine or motor is owned by an “insured”
                                          who acquired it during the policy period;
                                          or
                                      (d) More than 25 horsepower if the outboard
                                          engine or motor is owned by an “insured”
                                          who acquired it before the policy period,
                                          but only if:
                                           (i) You declare them at policy inception;
                                               or
                                           (ii) Your intent to insure them is reported
                                                to us in writing within 45 days after
                                                you acquire them.
                                       The coverages in (c) and (d) above apply for
                                       the policy period.
                                   Horsepower means the maximum power
                                   rating assigned to the engine or motor by the
                                   manufacturer.
                        C. “Aircraft Liability”
                           This policy does not cover “aircraft liability”.
                        D. “Hovercraft Liability”
                           This policy does not cover “hovercraft liability”.
                        E. Coverage E – Personal Liability And Coverage F
                           – Medical Payments To Others
                           Coverages E and F do not apply to the following:
                            1. Expected Or Intended Injury
                               “Bodily injury” or “property damage” which is
                               expected or intended by an “insured” even if the
                               resulting “bodily injury” or “property damage”:
                               a. Is of a different kind, quality or degree than
                                  initially expected or intended; or

                                                      40
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 45 of 57




                             b. Is sustained by a different person, entity, real
                                or personal property, than initially expected or
                                intended.
                             However, this Exclusion E.1. does not apply
                             to “bodily injury” resulting from the use of
                             reasonable force by an “insured” to protect
                             persons or property;
                          2. “Business”
                             a. “Bodily injury” or “property damage” arising out
                                of or in connection with a “business” conducted
                                from an “insured location” or engaged in by
                                an “insured”, whether or not the “business” is
                                owned or operated by an “insured” or employs
                                an “insured”.
                                This Exclusion E.2. applies but is not limited
                                to an act or omission, regardless of its nature
                                or circumstance, involving a service or duty
                                rendered, promised, owed, or implied to
                                be provided because of the nature of the
                                “business”.
                             b. This Exclusion E.2. does not apply to:
                                (1) The rental or holding for rental of an “insured
                                    location”;
                                    (a) On an occasional basis if used only as a
                                        residence;
                                   (b) In part for use only as a residence,
                                       unless a single family unit is intended
                                       for use by the occupying family to lodge
                                       more than two roomers or boarders; or
                                    (c) In part, as an ofﬁce, school, studio or
                                        private garage; and
                                (2) An “insured” under the age of 21 years
                                    involved in a part-time or occasional, self-
                                    employed “business” with no employees.
                          3. Professional Services
                             “Bodily injury” or “property damage” arising out of
                             the rendering of or failure to render professional
                             services;
                          4. “Insured’s”    Premises       Not    An     “Insured
                             Location”
                             “Bodily injury” or “property damage” arising out of
                             a premises:


                                                  41
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 46 of 57




                              a. Owned by an “insured”;
                              b. Rented to an “insured”; or
                              c. Rented to others by an “insured”;
                              that is not an “insured location”;
                          5. War
                              “Bodily injury” or “property damage” caused directly
                              or indirectly by war, including the following and any
                              consequence of any of the following:
                              a. Undeclared war, civil war, insurrection, rebellion
                                 or revolution;
                              b. Warlike act by a military force or military
                                 personnel; or
                              c. Destruction, seizure or use for a military
                                 purpose.
                              Discharge of a nuclear weapon will be deemed a
                              warlike act even if accidental;
                          6. Communicable Disease
                              “Bodily injury” or “property damage” which arises
                              out of the transmission of a communicable disease
                              by an “insured”;
                          7. Sexual Molestation, Corporal Punishment Or
                             Physical Or Mental Abuse
                              “Bodily injury” or “property damage” arising out of
                              sexual molestation, corporal punishment or physical
                              or mental abuse; or
                          8. Controlled Substance
                              “Bodily injury” or “property damage” arising out of
                              the use, sale, manufacture, delivery, transfer or
                              possession by any person of a Controlled Substance
                              as deﬁned by the Federal Food and Drug Law at
                              21 U.S.C.A. Sections 811 and 812. Controlled
                              Substances include but are not limited to cocaine,
                              LSD, marijuana and all narcotic drugs. However,
                              this exclusion does not apply to the legitimate use of
                              prescription drugs by a person following the orders
                              of a licensed physician.
                          Exclusions A. “Motor Vehicle Liability”, B. “Watercraft
                          Liability”, C. “Aircraft Liability”, D. “Hovercraft Liability”
                          and E.4. “Insured’s” Premises Not An




                                                     42
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 47 of 57




                           “Insured Location” do not apply to “bodily injury” to a
                           “residence employee” arising out of and in the course
                           of the “residence employee’s” employment by an
                           “insured”.
                        F. Coverage E – Personal Liability
                           Coverage E does not apply to:
                           1. Liability:
                               a. For any loss assessment charged against you
                                  as a member of an association, corporation
                                  or community of property owners, except as
                                  provided in D. Loss Assessment under Section
                                  II – Additional Coverages;
                               b. Under any contract or agreement entered into
                                  by an “insured”. However, this exclusion does
                                  not apply to written contracts:
                                  (1) That directly relate to the ownership,
                                      maintenance or use of an “insured location”;
                                      or
                                  (2) Where the liability of others is assumed by
                                      you prior to an “occurrence”;
                                   unless excluded in a. above or elsewhere in this
                                   policy;
                           2. “Property damage” to property owned by an
                              “insured”. This includes costs or expenses incurred
                              by an “insured” or others to repair, replace, enhance,
                              restore or maintain such property to prevent injury to
                              a person or damage to property of others, whether
                              on or away from an “insured location”;
                           3. “Property damage” to property rented to, occupied or
                              used by or in the care of an “insured”. This exclusion
                              does not apply to “property damage” caused by ﬁre,
                              smoke or explosion;
                           4. “Bodily injury” to any person eligible to receive
                              any beneﬁts voluntarily provided or required to be
                              provided by an “insured” under any:
                               a. Workers’ compensation law;
                               b. Non-occupational disability law; or
                               c. Occupational disease law;
                           5. “Bodily injury” or “property damage” for which an
                              “insured” under this policy:




                                                    43
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 48 of 57




                               a. Is also an insured under a nuclear energy liability
                                  policy issued by the:
                                  (1) Nuclear    Energy       Liability    Insurance
                                      Association;
                                  (2) Mutual     Atomic        Energy        Liability
                                      Underwriters;
                                  (3) Nuclear Insurance Association of Canada;
                                  or any of their successors; or
                               b. Would be an insured under such a policy but for
                                  the exhaustion of its limit of liability; or
                           6. “Bodily injury” to you or an “insured” as deﬁned
                              under Deﬁnitions 5.a. or b.
                              This exclusion also applies to any claim made or
                              suit brought against you or an “insured”:
                               a. To repay; or
                               b. Share damages with;
                              another person who may be obligated to pay
                              damages because of “bodily injury” to an “insured”.
                        G. Coverage F – Medical Payments To Others
                           Coverage F does not apply to “bodily injury”:
                           1. To a “residence employee” if the “bodily injury”:
                               a. Occurs off the “insured location”; and
                               b. Does not arise out of or in the course of the
                                  “residence employee’s” employment by an
                                  “insured”;
                           2. To any person eligible to receive beneﬁts voluntarily
                              provided or required to be provided under any:
                               a. Workers’ compensation law;
                               b. Non-occupational disability law; or
                               c. Occupational disease law;
                           3. From any:
                               a. Nuclear reaction;
                               b. Nuclear radiation; or
                               c. Radioactive contamination;
                              all whether controlled or uncontrolled or however
                              caused; or
                               d. Any consequence of any of these; or



                                                    44
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 49 of 57




                            4. To any person, other than a “residence employee”
                               of an “insured”, regularly residing on any part of the
                               “insured location”.


                        SECTION II – ADDITIONAL COVERAGES
                        We cover the following in addition to the limits of liability:
                        A. Claim Expenses
                            We pay:
                            1. Expenses we incur and costs taxed against an
                               “insured” in any suit we defend;
                            2. Premiums on bonds required in a suit we defend,
                               but not for bond amounts more than the Coverage E
                               limit of liability. We need not apply for or furnish any
                               bond;
                            3. Reasonable expenses incurred by an “insured” at
                               our request, including actual loss of earnings (but
                               not loss of other income) up to $250 per day, for
                               assisting us in the investigation or defense of a
                               claim or suit; and
                            4. Interest on the entire judgment which accrues after
                               entry of the judgment and before we pay or tender,
                               or deposit in court that part of the judgment which
                               does not exceed the limit of liability that applies.
                        B. First Aid Expenses
                            We will pay expenses for ﬁrst aid to others incurred by
                            an “insured” for “bodily injury” covered under this policy.
                            We will not pay for ﬁrst aid to an “insured”.
                        C. Damage To Property Of Others
                            1. We will pay, at replacement cost, up to $1,000 per
                               “occurrence” for “property damage” to property of
                               others caused by an “insured”.
                            2. We will not pay for “property damage”:
                                a. To the extent of any amount recoverable under
                                   Section I;
                                b. Caused intentionally by an “insured” who is 13
                                   years of age or older;
                                c. To property owned by an “insured”;
                                d. To property owned by or rented to a tenant of an
                                   “insured” or a resident in your household; or
                                e. Arising out of:


                                                       45
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 50 of 57




                                 (1) A “business” engaged in by an “insured”;
                                 (2) Any act or omission in connection with a
                                     premises owned, rented or controlled by an
                                     “insured”, other than the “insured location”;
                                     or
                                 (3) The ownership, maintenance, occupancy,
                                     operation, use, loading or unloading of
                                     aircraft, hovercraft, watercraft or “motor
                                     vehicles”.
                                      This exclusion e.(3) does not apply to a
                                      “motor vehicle” that:
                                     (a) Is designed for recreational use off
                                         public roads;
                                     (b) Is not owned by an “insured”; and
                                     (c) At the time of the “occurrence”, is not
                                         required by law, or regulation issued
                                         by a government agency, to have been
                                         registered for it to be used on public
                                         roads or property.
                        D. Loss Assessment
                           1. We will pay up to $1,000 for your share of loss
                              assessment charged against you, as owner or
                              tenant of the “residence premises”, during the policy
                              period by a corporation or association of property
                              owners, when the assessment is made as a result
                              of:
                              a. “Bodily injury” or “property damage” not excluded
                                 from coverage under Section II – Exclusions; or
                              b. Liability for an act of a director, ofﬁcer or trustee
                                 in the capacity as a director, ofﬁcer or trustee,
                                 provided such person:
                                 (1) Is elected by the members of a corporation
                                     or association of property owners; and
                                 (2) Serves without deriving any income from the
                                     exercise of duties which are solely on behalf
                                     of a corporation or association of property
                                     owners.
                           2. Paragraph I. Policy Period under Section I-46-I –
                              Conditions does not apply to this Loss Assessment
                              Coverage.




                                                    46
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 51 of 57




                            3. Regardless of the number of assessments, the limit
                               of $1,000 is the most we will pay for loss arising out
                               of:
                               a. One accident, including continuous or repeated
                                  exposure to substantially the same general
                                  harmful condition; or
                               b. A covered act of a director, ofﬁcer or trustee. An
                                  act involving more than one director, ofﬁcer or
                                  trustee is considered to be a single act.
                            4. We do not cover assessments charged against you
                               or a corporation or association of property owners
                               by any governmental body.


                        SECTION II – CONDITIONS
                        A. Limit Of Liability
                           Our total liability under Coverage E for all damages
                           resulting from any one “occurrence” will not be more
                           than the Coverage E limit of liability shown in the
                           Declarations. This limit is the same regardless of the
                           number of “insureds”, claims made or persons injured.
                           All “bodily injury” and “property damage” resulting
                           from any one accident or from continuous or repeated
                           exposure to substantially the same general harmful
                           conditions shall be considered to be the result of one
                           “occurrence”.
                           Our total liability under Coverage F for all medical
                           expense payable for “bodily injury” to one person as
                           the result of one accident will not be more than the
                           Coverage F limit of liability shown in the Declarations.
                        B. Severability Of Insurance
                           This insurance applies separately to each “insured”.
                           This condition will not increase our limit of liability for
                           any one “occurrence”.
                        C. Duties After “Occurrence”
                           In case of an “occurrence”, you or another “insured” will
                           perform the following duties that apply. We have no duty
                           to provide coverage under this policy if your failure to
                           comply with the following duties is prejudicial to us. You
                           will help us by seeing that these duties are performed:
                            1. Give written notice to us or our agent as soon as is
                               practical, which sets forth:




                                                     47
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 52 of 57




                               a. The identity of the policy and the “named
                                  insured” shown in the Declarations;
                               b. Reasonably available information on the time,
                                  place and circumstances of the “occurrence”;
                                  and
                               c. Names and addresses of any claimants and
                                  witnesses;
                           2. Cooperate with us in the investigation, settlement or
                              defense of any claim or suit;
                           3. Promptly forward to us every notice, demand,
                              summons or other process relating to the
                              “occurrence”;
                           4. At our request, help us:
                               a. To make settlement;
                               b. To enforce any right of contribution or indemnity
                                  against any person or organization who may be
                                  liable to an “insured”;
                               c. With the conduct of suits and attend hearings
                                  and trials; and
                               d. To secure and give evidence and obtain the
                                  attendance of witnesses;
                           5. With respect to C. Damage To Property Of Others
                              under Section II – Additional Coverages, submit to
                              us within 60 days after the loss, a sworn statement
                              of loss and show the damaged property, if in an
                              “insured’s” control;
                           6. No “insured” shall, except at such “insured’s” own
                              cost, voluntarily make payment, assume obligation
                              or incur expense other than for ﬁrst aid to others at
                              the time of the “bodily injury”.
                        D. Duties Of An Injured Person – Coverage F – Medical
                           Payments To Others
                           1. The injured person or someone acting for the injured
                              person will:
                               a. Give us written proof of claim, under oath if
                                  required, as soon as is practical; and
                               b. Authorize us to obtain copies of medical reports
                                  and records.
                           2. The injured person will submit to a physical exam
                              by a doctor of our choice when and as often as we
                              reasonably require.


                                                   48
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 53 of 57




                        E. Payment Of Claim – Coverage F – Medical Payments
                           To Others
                           Payment under this coverage is not an admission of
                           liability by an “insured” or us.
                        F. Suit Against Us
                           1.     No action can be brought against us unless there
                                has been full compliance with all of the terms under
                                this Section II.
                           2. No one will have the right to join us as a party to any
                              action against an “insured”.
                           3. Also, no action with respect to Coverage E can
                              be brought against us until the obligation of such
                              “insured” has been determined by ﬁnal judgment or
                              agreement signed by us.
                        G. Bankruptcy Of An “Insured”
                           Bankruptcy or insolvency of an “insured” will not relieve
                           us of our obligations under this policy.
                        H. Other Insurance
                           This insurance is excess over other valid and collectible
                           insurance except insurance written speciﬁcally to cover
                           as excess over the limits of liability that apply in this
                           policy.
                        I. Policy Period
                           This policy applies only to “bodily injury” or “property
                           damage” which occurs during the policy period.
                        J. Concealment Or Fraud
                           We do not provide coverage to an “insured” who,
                           whether before or after a loss, has:
                           1. Intentionally concealed or misrepresented any
                              material fact or circumstance;
                           2. Engaged in fraudulent conduct; or
                           3. Made false statements;
                           relating to this insurance.


                        SECTIONS I AND II – CONDITIONS
                        A. Liberalization Clause
                           If we make a change which broadens coverage under
                           this edition of our policy without additional premium
                           charge, that change will automatically apply to your



                                                     49
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 54 of 57




                           insurance as of the date we implement the change in
                           your state, provided that this implementation date falls
                           within 60 days prior to or during the policy period stated
                           in the Declarations.
                           This Liberalization Clause does not apply to changes
                           implemented with a general program revision that
                           includes both broadenings and restrictions in coverage,
                           whether that general program revision is implemented
                           through introduction of:
                           1. A subsequent edition of this policy; or
                           2. An amendatory endorsement.
                        B. Waiver Or Change Of Policy Provisions
                           A waiver or change of a provision of this policy must be
                           in writing by us to be valid. Our request for an appraisal
                           or examination will not waive any of our rights.
                        C. Cancellation
                           1. You may cancel this policy at any time by returning
                              it to us or by letting us know in writing of the date
                              cancellation is to take effect.
                           2. We may cancel this policy only for the reasons
                              stated below by letting you know in writing of the
                              date cancellation takes effect. This cancellation
                              notice may be delivered to you, or mailed to you
                              at your mailing address shown in the Declarations.
                              Proof of mailing will be sufﬁcient proof of notice.
                               a. When you have not paid the premium, we may
                                  cancel at any time by letting you know at least 10
                                  days before the date cancellation takes effect.
                               b. When this policy has been in effect for less than
                                  60 days and is not a renewal with us, we may
                                  cancel for any reason by letting you know at
                                  least 10 days before the date cancellation takes
                                  effect.
                               c. When this policy has been in effect for 60 days
                                  or more, or at any time if it is a renewal with us,
                                  we may cancel:
                                  (1) If there has been a material misrepresentation
                                      of fact which if known to us would have
                                      caused us not to issue the policy; or




                                                    50
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 55 of 57




                                   (2) If the risk has changed substantially since
                                       the policy was issued.
                                   This can be done by letting you know at least 30
                                   days before the date cancellation takes effect.
                               d. When this policy is written for a period of more
                                  than one year, we may cancel for any reason at
                                  anniversary by letting you know at least 30 days
                                  before the date cancellation takes effect.
                           3. When this policy is canceled, the premium for the
                              period from the date of cancellation to the expiration
                              date will be refunded pro rata.
                           4. If the return premium is not refunded with the notice
                              of cancellation or when this policy is returned to us,
                              we will refund it within a reasonable time after the
                              date cancellation takes effect.
                        D. Nonrenewal
                           We may elect not to renew this policy. We may do so
                           by delivering to you, or mailing to you at your mailing
                           address shown in the Declarations, written notice at
                           least 30 days before the expiration date of this policy.
                           Proof of mailing will be sufﬁcient proof of notice.
                        E. Assignment
                           Assignment of this policy will not be valid unless we
                           give our written consent.
                        F. Subrogation
                           An “insured” may waive in writing before a loss all rights
                           of recovery against any person. If not waived, we may
                           require an assignment of rights of recovery for a loss to
                           the extent that payment is made by us.
                           If an assignment is sought, an “insured” must sign and
                           deliver all related papers and cooperate with us.
                           Subrogation does not apply to Coverage F or Paragraph
                           C. Damage To Property Of Others under Section II –
                           Additional Coverages.
                        G. Death
                           If any person named in the Declarations or the spouse,
                           if a resident of the same household, dies, the following
                           apply:




                                                    51
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 56 of 57




                          1. We insure the legal representative of the deceased
                             but only with respect to the premises and property
                             of the deceased covered under the policy at the
                             time of death; and
                          2. “Insured” includes:
                             a. An “insured” who is a member of your household
                                at the time of your death, but only while a
                                resident of the “residence premises”; and
                             b. With respect to your property, the person having
                                proper temporary custody of the property
                                until appointment and qualiﬁcation of a legal
                                representative.




                                                   52
Case 4:19-cv-00573-CVE-FHM Document 26-3 Filed in USDC ND/OK on 12/30/19 Page 57 of 57




                                           HO 00 03 10 00 (Ed. 10/2006)
